DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 3/18/2020, 1/12/2022 and 4/6/2022 has/have been considered. However, based on the extensive number and the length of references cited, only a cursory review was made. Applicant is advised to provide which of the cited references and/or contents thereof are most pertinent to the instant application, if a detailed consideration is desired.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouhani et al (US 20210295166).
Regarding claim 1, Rouhani discloses a method comprising, by a first client system (¶62 the machine learning controller 130 may be deployed at a cloud platform such that one or more functionalities of the machine learning controller 130 may be accessed remotely (e.g., by the first client device 140)): 
receiving, from one or more remote servers, a current version of a global neural network model comprising a plurality of federated model parameters (¶48 a global neural network 150 may include a plurality of neurons that are interconnected by a plurality of edges. Each of the plurality of neurons may be associated with one or more parameters (e.g., weight, bias, and/or the like)); 
accessing, from a local data store, a plurality of examples and a local personalization model comprising a plurality of local model parameters (¶53 the first client device 140 may include a local machine learning engine 145. The local machine learning engine 145 may be configured to implement a plurality of local machine learning models (e.g., the first local neural network 162, the second local neural network 164, the third local neural network 166, and the fourth local neural network 168) that conform to the resource constraints of the first client device 140; ¶58 training data that includes ground-truth labeled data; parameters at the global neural network 150), wherein each of the plurality of examples comprises one or more features and one or more labels (¶58 Training a local neural network may include processing or forward propagating, through the local neural network, training data that includes ground-truth labeled data);
training the global neural network model and the local personalization model together on the plurality of examples to generate a plurality of updated federated model parameters and a plurality of updated local model parameters (¶58 the machine learning controller 130 may be configured to coordinate the operations of a global machine learning model (e.g., the global neural network 150 implemented by the global machine learning engine 110) and a corresponding plurality of local machine learning models; Training a local neural network may include processing or forward propagating, through the local neural network, training data that includes ground-truth labeled data; Moreover, parameters (e.g., weights, biases, and/or the like) applied by the local neural network (e.g., in processing the training data) may be adjusted (e.g., through gradient descent) in order to minimize the error present in the output of the local neural network. The machine learning controller 130 may propagate these changes by at least making corresponding changes to the same parameters at the global neural network 150); 
storing, in the local data store, the trained local personalization model comprising the plurality of updated local model parameters (¶17 storing the values of the parameters in a memory; ¶58 Moreover, parameters (e.g., weights, biases, and/or the like) applied by the local neural network (e.g., in processing the training data) may be adjusted (e.g., through gradient descent) in order to minimize the error present in the output of the local neural network. The machine learning controller 130 may propagate these changes by at least making corresponding changes to the same parameters at the global neural network 150; the updated parameters of the local neural network is inherently stored in the first client device 140); and 
sending, to one or more of the remote servers, the trained global neural network model comprising the plurality of updated federated model parameters (¶39 the training and execution of the machine learning model must be offloaded to a remote cloud platform where resources may be more abundant; ¶62 the machine learning controller 130 may be deployed at a cloud platform such that one or more functionalities of the machine learning controller 130 may be accessed remotely (e.g., by the first client device 140)).

Regarding claim 2, Rouhani discloses the method of claim 1, wherein the global neural network model is configured to generate, responsive to a first example being input into the global neural network model, one or more candidate labels corresponding to the first example (¶18-21 executing the learning algorithm on the transformed operational sample using the parameter values to obtain an inference label; ¶98 a process 450 for executing a global machine learning model; ¶100 transform input data to conform to the resource constraint of the platform).

Regarding claim 4, Rouhani discloses the method of claim 1, wherein the global neural network model is a data classification model, and wherein, for each of the plurality of examples, at least one of the labels is a data classification associated with the example (¶18-21 executing the learning algorithm on the transformed operational sample using the parameter values to obtain an inference label; ¶22 learning task may be an inference task or classification task; ¶39 to perform a variety of cognitive tasks including, for example, classification).

Regarding claim 6, Rouhani discloses the method of claim 1, wherein training the global neural network model and the local personalized model together on the plurality of examples comprises: 
inputting each of the plurality of examples into the global neural network model (¶60 It should be appreciated that the operations to update the parameters (e.g., weight, bias, and/or the like) at the global neural network 150 may be both communicative and associative. As such, the cumulative effect of applying stale parameters at a local machine learning model may be negligible over time. The parameters (e.g., associated with the first neuron 152 and/or the second neuron 154) at the global neural network 150 may converge to a correct value after several iterations of updating the parameters of the global neural network 150); 
generating, for each of the plurality of examples, one or more candidate labels based on the input example, one or more of the local model parameters, and one or more of the federated model parameters (¶18-21 executing the learning algorithm on the transformed operational sample using the parameter values to obtain an inference label; ¶98 a process 450 for executing a global machine learning model; ¶100 transform input data to conform to the resource constraint of the platform); and 
generating the plurality of updated federated model parameters and the plurality of updated local model parameters based on the generated candidate labels (¶60 The parameters (e.g., associated with the first neuron 152 and/or the second neuron 154) at the global neural network 150 may converge to a correct value after several iterations of updating the parameters of the global neural network 150) .

Regarding claim 7, Rouhani discloses the method of claim 1, wherein the plurality of updated federated model parameters and the plurality of updated local model parameters are generated based on, for each of the plurality of examples, a determination of whether one or more of the candidate labels generated by the global neural network model matches one or more of the labels (¶43 when a global machine learning model is partitioned depth first, a corresponding local machine learning model may be subject to multiple training iterations (e.g., with the same and/or different training data) before any updates is propagated to the global machine learning model; ¶60 The parameters (e.g., associated with the first neuron 152 and/or the second neuron 154) at the global neural network 150 may converge to a correct value after several iterations of updating the parameters of the global neural network 150.

Regarding claim 8, Rouhani discloses the method of claim 1, wherein the plurality of updated federated model parameters and the plurality of updated local model parameters are generated based on, for each of the plurality of examples, a measure of error between one or more of the candidate labels generated by the global neural network model and one or more of the labels (¶48 Each of the plurality of neurons may be associated with one or more parameters (e.g., weight, bias, and/or the like) that may be adjusted (e.g., during training of the global neural network 150) to minimize an error (e.g., difference relative to a ground truth) in an output of the global neural network 150; Moreover, parameters (e.g., weights, biases, and/or the like) applied by the local neural network (e.g., in processing the training data) may be adjusted (e.g., through gradient descent) in order to minimize the error present in the output of the local neural network).

Regarding claim 9, Rouhani discloses the method of claim 1, wherein one or more of the local model parameters correspond to one or more respective user representations in a user representation matrix (¶68 Wherein the input data A may be an m×n matrix that is the input into a local neural network (e.g., implemented at the first client device 140)).

Regarding claim 15, Rouhani discloses the method of claim 1, wherein the local personalization model further comprises a personalized portion of the global neural network model (¶50 partition a global machine learning model (e.g., the convolutional neural network 50 implemented by the global machine learning engine 110) into a corresponding plurality of local machine learning models).

Regarding claim 16, Rouhani discloses the method of claim 1, wherein the plurality of examples comprises, for each of a plurality of task categories, a set of examples associated with the task category, and wherein the training of the global neural network model and the local personalization model is repeated for each set of examples (¶97 the machine learning controller 130 may cease the training of the global neural network 150 when the global neural network 150 achieves convergence and/or when the global neural network 150 has been subject to a threshold number of training iterations; the trained global neural network 150 may be executed to perform a variety of cognitive tasks including, for example, object identification, natural language processing, information retrieval, and speech recognition).

Regarding claim 17, Rouhani discloses the method of claim 1, wherein the updated local model parameters comprise one or more new local model parameters created by the trained global neural network model (¶59 It should be appreciated that training the first local neural network 162 may include processing the same training data repeatedly until convergence, which may occur when the error function associated with the first local neural network 162 is at a minima;  the machine learning controller 130 may update the same parameters (e.g., weights, biases, and/or the like) at the global neural network 150 to match the parameters at the first global neural network 162).

Regarding claim 18, Rouhani discloses the method of claim 17, wherein the trained global neural network model sent to the one or more remote servers is configured to modify one or more local personalization models of one or more other client systems, respectively, to include the one or more new local model parameters (¶59 It should be appreciated that training the first local neural network 162 may include processing the same training data repeatedly until convergence, which may occur when the error function associated with the first local neural network 162 is at a minima;  the machine learning controller 130 may update the same parameters (e.g., weights, biases, and/or the like) at the global neural network 150 to match the parameters at the first global neural network 162).

Regarding claim(s) 19 (drawn to a system):               
The rejection/proposed combination of Rouhani, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the system of claim(s) 19 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 19. See further Rouhani ¶103-104.

Regarding claim(s) 20 (drawn to a CRM):               
The rejection/proposed combination of Rouhani, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 20 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 20. See further Rouhani ¶104.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 & 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani as applied to claim 1 above, and further in view of Kumar (US 20200012930).
Regarding claim 3, Rouhani discloses the method of claim 1, wherein the global neural network model is a natural-language generation model (¶47 global machine learning engine 110 may be configured to perform a variety of cognitive tasks including, for example, object identification, natural language processing, information retrieval, and speech recognition). Rouhani does not teach wherein for each of the plurality of examples, at least one of the labels is a linguistic response comprising one or more n-grams.
Kumar teaches wherein for each of the plurality of examples, at least one of the labels is a linguistic response comprising one or more n-grams (¶85 The feature “n-gram” indicates a n-gram type for a token, where n denotes the number of items in the token. Example items in the token may include, but are not necessarily limited to only, any of: phonemes, syllables, letters, words, etc.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein for each of the plurality of examples, at least one of the labels is a linguistic response comprising one or more n-grams from Kumar into the method as disclosed by Rouhani. The motivation for doing this is to improve neural network learning.

Regarding claim 10, Rouhani discloses the method of claim 1, but fails to teach wherein training the global neural network model and the local personalization model together on the plurality of examples is based at least in part on one or more respective user characteristics associated with the first client system.
Kumar teaches wherein training the global neural network model and the local personalization model together (¶134  the knowledge neuron (e.g., in neural knowledge artifactory 108, etc.) and updating a global neural schema for persisted knowledge neurons (e.g., in neural knowledge artifactory 108, etc.)) on the plurality of examples is based at least in part on one or more respective user characteristics associated with the first client system (¶163-166 the subject profile may comprise some or all of a user profile of a person, demographic information of a location (where the person is located), and so forth).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein training the global neural network model and the local personalization model together on the plurality of examples is based at least in part on one or more respective user characteristics associated with the first client system from Kumar into the method as disclosed by Rouhani. The motivation for doing this is to improve neural network learning.

Regarding claim 11, the combination of Rouhani and Kumar discloses the method of claim 10, wherein the user characteristics associated with the first client system comprise one or more of linguistic fluency, location, age, gender, occupation, income, marital status, number of children, or number of relationships (Kumar ¶163-166 the subject profile may comprise some or all of a user profile of a person, demographic information of a location (where the person is located), and so forth).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the user characteristics associated with the first client system comprise one or more of linguistic fluency, location, age, gender, occupation, income, marital status, number of children, or number of relationships from Kumar into the method as disclosed by Rouhani. The motivation for doing this is to improve neural network learning.

Regarding claim 12, Rouhani discloses the method of claim 1, but fails to teach wherein one or more of the local model parameters correspond to one or more respective linguistic characteristics associated with the first client system.
Kumar teaches wherein one or more of the local model parameters correspond to one or more respective linguistic characteristics associated with the first client system (¶72  the frequency of the word appearing with the punctuation in other parts of the input text (which may include zero or more other sentences in addition to the sentence recited above) and in historic tokens seen by system 100 may be computed/estimated. The frequency of the word may then be used to determine whether the word should be considered as one token; ¶98 performing grammatical and/or semantic analysis on the sentence ).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein one or more of the local model parameters correspond to one or more respective linguistic characteristics associated with the first client system from Kumar into the method as disclosed by Rouhani. The motivation for doing this is to improve neural network learning.

Regarding claim 13, the combination of Rouhani and Kumar discloses the method of claim 12, wherein the linguistic characteristics associated with the first client system comprise one or more of linguistic formality, punctuation usage, emoticon usage, or grammatical style (Kumar ¶98 performing grammatical and/or semantic analysis on the sentence ).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the linguistic characteristics associated with the first client system comprise one or more of linguistic formality, punctuation usage, emoticon usage, or grammatical style from Kumar into the method as disclosed by Rouhani. The motivation for doing this is to improve neural network learning.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani as applied to claim 1 above, and further in view Tchapmi et al (US 20190108639 ).
Regarding claim 5, Rouhani discloses the method of claim 1, but fails to teach wherein the global neural network model and the local personalization model are iteratively trained together using Stochastic Gradient Descent (SGD).
Tchapmi teaches wherein the global neural network model and the local personalization model are iteratively trained together using Stochastic Gradient Descent (SGD) (¶41-42 graph neural network enforces local and global consistency of the labeling; framework can be trained end-to-end using processes including (but not limited to) standard stochastic gradient descent).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the global neural network model and the local personalization model are iteratively trained together using Stochastic Gradient Descent (SGD)  from Tchapmi into the method as disclosed by Rouhani. The motivation for doing this is to improve predictions of labels obtained using neural networks.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouhani as applied to claim 1 above, and further in view Rapaport et al (US 20100205541).
Regarding claim 14, Rouhani discloses the method of claim 1, but fails to teach wherein one or more of the local model parameters correspond to a probability that an example stored on the first client system is a linguistic conversation having greater than a threshold number of participants.
Rapaport teaches wherein one or more of the local model parameters correspond to a probability that an example stored on the first client system is a linguistic conversation having greater than a threshold number of participants (¶204 locate long unused nodes (or unused chat rooms under those nodes) and delete them and/or locate lightly populated nodes or chat rooms (e.g., those whose usage in terms of number of participants, intensity of participation, etc. are below system defined thresholds) and try to merge the same with other topic-interrelated nodes and/or rooms that are also lightly populated).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein one or more of the local model parameters correspond to a probability that an example stored on the first client system is a linguistic conversation having greater than a threshold number of participants from Rapaport into the method as disclosed by Rouhani. The motivation for doing this is to improve production of on-topic search results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669